DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-2 in the reply filed on 1/15/2019 remains acknowledged.  Group II was drawn to a method of preventing, treating or alleviating obesity, whereas amended independent claim 1 has completely changed the recited method to: 
A method of activating an olfactory receptor Olfr544 in an adipose tissue or adipocyte, the method comprising 
treating the adipose tissue or the adipocyte with azelaic acid, a pharmaceutically acceptable salt thereof, or a composition containing the azelaic acid or the salt; and 

The newly amended recited method claims apparently share mechanistic relationship to the prior treating or alleviating obesity claims; thus, amended claims 1-2 & 21 remain under examination.
Applicant’s election without traverse of (ii-c) alleviating obesity, claims 1-2) in the reply filed on 1/15/2019 remains acknowledged.  As pointed out above, alleviation of obesity is no longer subject matter of the claims.  Previously recited measuring of activation level in the liver has been removed from the amended claims.  Accordingly, the species under examination is shifted to the species of measuring an activation level of Olfr544 in the recited adipose tissue or adipocyte.
Claims 3-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/15/2019.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/15/2019.

Response to Arguments
Applicants' arguments, filed 9/16/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/KR2016/006859, fails to provide enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  As discussed in the scope of enablement rejection below, the specification of the prior PCT application fails to provide enablement of activating Olfr544 in adipose tissue or adipocytes from humans (encompassing all of the diseases recited in claim 21), or from other non-mouse animal species (for which an estimated 7.8 million species exist).  Accordingly, the recited “activating an olfactory receptor Olfr544” method claim does not find enablement for the full scope of claims 1-2 and 21 in the disclosure of the PCT application.  Accordingly, the effective filing date applicable to examined claims 1, 2, 21 is the instant application filing date, 1/3/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 & 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for activating the olfactory receptor Olfr544 in mouse adipose tissue or in mouse 3T3-L1 adipocytes, does not reasonably provide enablement for reduction of Olfr544 in adipose tissues or adipocytes from all subjects, whether human or animal derived.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The Examiner notes that the number of animal species from which adipose tissue or adipocytes can be treated with azelaic acid is extremely vast, estimated at 7.8 million species.  The instant specification demonstrates that Olfr544 can be activated in adipose tissues from mice fed a high fat diet (result is lower adiposity), and Olfr544 is activated in mouse 3T3-L1 adipocyte cells.  However, even after the filing date of the instant application, no Olfr544 was known for humans.  The number of human diseases embraced by dependent claim 21 is vast, requiring about 16 pages to list.  No adipose 
Applicant claims: a method of activating an olfactory receptor Olfr544 in an adipose tissue or adipocyte, the method comprising 
treating the adipose tissue or the adipocyte with azelaic acid, a pharmaceutically acceptable salt thereof, or a composition containing the azelaic acid or the salt; and 
measuring an activation level of the olfactory receptor Olfr544 in the adipose tissue or adipocyte.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation  (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  These factors include the following:
a) Breadth of the claims.  
The claims are narrow with respect to a singular active compound: azelaic acid or pharmaceutically acceptable salt, with respect the singular Olfr544 being activated, and the tissue/cell type limitation: adipose tissue or adipocytes.

Likewise, “subjects” with many diseases are recited in dependent claim 21, from which adipose tissue or adipocytes can be treated.  While these appear to be diseases in humans, the claim is not limited to humans, but generically recites the broad “subject”.  As detailed below, it takes about 16 pages just to list the human diseases encompassed by dependent claim 21.  
The recited diseases encompasses subjects with 7 classes of disease and one specie of disease; the classes: 
obesity, diabetes mellitus, hyperlipidemia, fatty liver diseases, arteriosclerosis, hypertension, and cardiovascular diseases, 
and 	the singular disease: metabolic syndrome.  
Within obesity, the MeSH listing for this class (https://meshb.nlm.nih.gov/record/ui?ui=D009765; accessed 12/6/2021) recognizes the following 8 diseases:
Obesity [C18.654.726.750.500] 
Obesity Hypoventilation Syndrome [C18.654.726.750.500.600]
Obesity, Abdominal [C18.654.726.750.500.615]
Obesity, Maternal [C18.654.726.750.500.633]
Obesity, Metabolically Benign [C18.654.726.750.500.650]
Obesity, Morbid [C18.654.726.750.500.700]
Pediatric Obesity [C18.654.726.750.500.720]
Prader-Willi Syndrome [C18.654.726.750.500.740]

Diabetes Mellitus [C19.246] 
Diabetes Complications [C19.246.099] 
Diabetic Angiopathies [C19.246.099.500] 
Diabetic Foot [C19.246.099.500.191]
Diabetic Retinopathy [C19.246.099.500.382]
Diabetic Cardiomyopathies [C19.246.099.625]
Diabetic Coma [C19.246.099.750] 
Hyperglycemic Hyperosmolar Nonketotic Coma [C19.246.099.750.490]
Diabetic Ketoacidosis [C19.246.099.812]
Diabetic Nephropathies [C19.246.099.875]
Diabetic Neuropathies [C19.246.099.937] 
Diabetic Foot [C19.246.099.937.250]
Fetal Macrosomia [C19.246.099.968]
Diabetes, Gestational [C19.246.200]
Diabetes Mellitus, Experimental [C19.246.240]
Diabetes Mellitus, Type 1 [C19.246.267] 
Wolfram Syndrome [C19.246.267.960]
Diabetes Mellitus, Type 2 [C19.246.300] 
Diabetes Mellitus, Lipoatrophic [C19.246.300.500]
Donohue Syndrome [C19.246.537]
Latent Autoimmune Diabetes in Adults [C19.246.656]
Prediabetic State [C19.246.774]
Within hyperlipidemias, the MeSH listing for this class (https://meshb.nlm.nih.gov/record/ui?ui=D006949; accessed 12/6/2021) recognizes the following 14 diseases:
Hyperlipidemias [C18.452.584.500.500] 
Hypercholesterolemia [C18.452.584.500.500.396]
Hyperlipidemia, Familial Combined [C18.452.584.500.500.438]
Hyperlipoproteinemias [C18.452.584.500.500.644] 
Hyperlipoproteinemia Type I [C18.452.584.500.500.644.237]
Hyperlipoproteinemia Type II [C18.452.584.500.500.644.475] 
Homozygous Familial Hypercholesterolemia [C18.452.584.500.500.644.475.500]
Hyperlipoproteinemia Type III [C18.452.584.500.500.644.485]
Hyperlipoproteinemia Type IV [C18.452.584.500.500.644.490]
Hyperlipoproteinemia Type V [C18.452.584.500.500.644.495]
Hypertriglyceridemia [C18.452.584.500.500.851] 
Hyperlipoproteinemia Type IV [C18.452.584.500.500.851.500]
Hyperlipoproteinemia Type V [C18.452.584.500.500.851.750]
Hypertriglyceridemic Waist [C18.452.584.500.500.851.875]
Within hyperlipidemias, the MeSH listing for this class (https://meshb.nlm.nih.gov/record/ui?ui=D005234; accessed 12/6/2021) recognizes the following 4 diseases:
Fatty Liver [C06.552.241] 
Fatty Liver, Alcoholic [C06.552.241.390]
Non-alcoholic Fatty Liver Disease [C06.552.241.519]
Reye Syndrome [C06.552.241.649]

Within ateriosclerosis, the MeSH listing for this class (https://meshb.nlm.nih.gov/record/ui?ui=D001161; accessed 12/6/2021) recognizes the following 10 diseases:
Arteriosclerosis [C14.907.137.126] 
Arteriolosclerosis [C14.907.137.126.056]
Arteriosclerosis Obliterans [C14.907.137.126.114]
Atherosclerosis [C14.907.137.126.307] 
Peripheral Arterial Disease [C14.907.137.126.307.500] 
Chronic Limb-Threatening Ischemia [C14.907.137.126.307.500.500]
Coronary Artery Disease [C14.907.137.126.339]
Intracranial Arteriosclerosis [C14.907.137.126.372] 
Dementia, Vascular [C14.907.137.126.372.500]
Intermittent Claudication [C14.907.137.126.669]
Within hypertension, the MeSH listing for this class (https://meshb.nlm.nih.gov/record/ui?ui=D006973; accessed 12/6/2021) recognizes the following 11 diseases:
Hypertension [C14.907.489] 
Essential Hypertension [C14.907.489.165]
Hypertension, Malignant [C14.907.489.330]
Hypertension, Pregnancy-Induced [C14.907.489.480]
Hypertension, Pulmonary [C14.907.489.556]
Hypertension, Renal [C14.907.489.631] 
Hypertension, Renovascular [C14.907.489.631.485]
Hypertensive Retinopathy [C14.907.489.815] 
Retinal Arterial Macroaneurysm [C14.907.489.815.500]
Masked Hypertension [C14.907.489.861]
White Coat Hypertension [C14.907.489.907]
Within the broad category of cardiovascular diseases, the MeSH listing for this class (https://meshb.nlm.nih.gov/record/ui?ui=D002318; accessed 12/6/2021) recognizes the numerous following diseases (which include the above class of 10 arteriosclerosis diseases and 11 Hypertension diseases), in the classes of Cardiovascular Abnormalities, Cardiovascular Infections, Heart Diseases, Cardiovascular Pregnancy Complications and Vascular Diseases:
Cardiovascular Diseases [C14]
Cardiovascular Abnormalities [C14.240] 
Heart Defects, Congenital [C14.240.400] 
22q11 Deletion Syndrome [C14.240.400.021] 
DiGeorge Syndrome [C14.240.400.021.500]
Alagille Syndrome [C14.240.400.044]
Aortic Coarctation [C14.240.400.090]
Aortico-Ventricular Tunnel [C14.240.400.118]
Arrhythmogenic Right Ventricular Dysplasia [C14.240.400.145]
Barth Syndrome [C14.240.400.172]
Bicuspid Aortic Valve Disease [C14.240.400.186]
Cor Triatriatum [C14.240.400.200]
Coronary Vessel Anomalies [C14.240.400.210] 
Anomalous Left Coronary Artery [C14.240.400.210.125]
Bland White Garland Syndrome [C14.240.400.210.249]
Myocardial Bridging [C14.240.400.210.500]
Crisscross Heart [C14.240.400.220]
Dextrocardia [C14.240.400.280] 
Kartagener Syndrome [C14.240.400.280.500]
Ductus Arteriosus, Patent [C14.240.400.340]
Ebstein Anomaly [C14.240.400.395]
Ectopia Cordis [C14.240.400.422]
Eisenmenger Complex [C14.240.400.450]
Heart Septal Defects [C14.240.400.560] 
Aortopulmonary Septal Defect [C14.240.400.560.098] 
Truncus Arteriosus, Persistent [C14.240.400.560.098.500]
Endocardial Cushion Defects [C14.240.400.560.350]
Heart Septal Defects, Atrial [C14.240.400.560.375] 
Foramen Ovale, Patent [C14.240.400.560.375.258]
Lutembacher Syndrome [C14.240.400.560.375.518]
Heart Septal Defects, Ventricular [C14.240.400.560.540] 
Double Outlet Right Ventricle [C14.240.400.560.540.500]
Heterotaxy Syndrome [C14.240.400.592]
Hypoplastic Left Heart Syndrome [C14.240.400.625]
Isolated Noncompaction of the Ventricular Myocardium [C14.240.400.660]
LEOPARD Syndrome [C14.240.400.695]
Levocardia [C14.240.400.701]
Marfan Syndrome [C14.240.400.725]
Noonan Syndrome [C14.240.400.787]
Quadricuspid Aortic Valve [C14.240.400.818]
Tetralogy of Fallot [C14.240.400.849]
Transposition of Great Vessels [C14.240.400.915] 
Congenitally Corrected Transposition of the Great Arteries [C14.240.400.915.150]
Double Outlet Right Ventricle [C14.240.400.915.300]
Tricuspid Atresia [C14.240.400.920]
Trilogy of Fallot [C14.240.400.960]
Trisomy 13 Syndrome [C14.240.400.970]
Trisomy 18 Syndrome [C14.240.400.975]
Turner Syndrome [C14.240.400.980]
Univentricular Heart [C14.240.400.990]
Vascular Malformations [C14.240.850] 
Arteriovenous Malformations [C14.240.850.750] 
Arteriovenous Fistula [C14.240.850.750.147] 
Carotid-Cavernous Sinus Fistula [C14.240.850.750.147.500]
Intracranial Arteriovenous Malformations [C14.240.850.750.295] 
Vein of Galen Malformations [C14.240.850.750.295.500]
Central Nervous System Vascular Malformations [C14.240.850.875] 
Central Nervous System Venous Angioma [C14.240.850.875.124]
Hemangioma, Cavernous, Central Nervous System [C14.240.850.875.249]
Intracranial Arteriovenous Malformations [C14.240.850.875.500] 
Vein of Galen Malformations [C14.240.850.875.500.500]
Sinus Pericranii [C14.240.850.875.750]
May-Thurner Syndrome [C14.240.850.906]
Median Arcuate Ligament Syndrome [C14.240.850.922]
Persistent Left Superior Vena Cava [C14.240.850.930]
Pulmonary Atresia [C14.240.850.937]
Scimitar Syndrome [C14.240.850.968]
Single Umbilical Artery [C14.240.850.976]
Vascular Fistula [C14.240.850.984] 
Arterio-Arterial Fistula [C14.240.850.984.500] 
Bland White Garland Syndrome [C14.240.850.984.500.500]
Arteriovenous Fistula [C14.240.850.984.750] 
Carotid-Cavernous Sinus Fistula [C14.240.850.984.750.500]
Vascular Ring [C14.240.850.992]
Cardiovascular Infections [C14.260] 
Endocarditis, Bacterial [C14.260.249] 
Endocarditis, Subacute Bacterial [C14.260.249.407]
Syphilis, Cardiovascular [C14.260.500]
Tuberculosis, Cardiovascular [C14.260.750] 
Pericarditis, Tuberculous [C14.260.750.595]
Heart Diseases [C14.280] 
Arrhythmias, Cardiac [C14.280.067] 
Arrhythmia, Sinus [C14.280.067.093] 
Sick Sinus Syndrome [C14.280.067.093.249]
Sinus Arrest, Cardiac [C14.280.067.093.500]
Atrial Fibrillation [C14.280.067.198]
Atrial Flutter [C14.280.067.248]
Bradycardia [C14.280.067.319]
Brugada Syndrome [C14.280.067.322]
Cardiac Complexes, Premature [C14.280.067.325] 
Atrial Premature Complexes [C14.280.067.325.250]
Ventricular Premature Complexes [C14.280.067.325.500]
Commotio Cordis [C14.280.067.441]
Heart Block [C14.280.067.558] 
Adams-Stokes Syndrome [C14.280.067.558.137]
Atrioventricular Block [C14.280.067.558.230]
Bundle-Branch Block [C14.280.067.558.323]
Interatrial Block [C14.280.067.558.430]
Sick Sinus Syndrome [C14.280.067.558.536]
Sinoatrial Block [C14.280.067.558.750]
Long QT Syndrome [C14.280.067.565] 
Andersen Syndrome [C14.280.067.565.070]
Jervell-Lange Nielsen Syndrome [C14.280.067.565.440]
Romano-Ward Syndrome [C14.280.067.565.720]
Parasystole [C14.280.067.672]
Pre-Excitation Syndromes [C14.280.067.780] 
Lown-Ganong-Levine Syndrome [C14.280.067.780.560]
Pre-Excitation, Mahaim-Type [C14.280.067.780.770]
Wolff-Parkinson-White Syndrome [C14.280.067.780.977]
Tachycardia [C14.280.067.845] 
Tachycardia, Paroxysmal [C14.280.067.845.695]
Tachycardia, Reciprocating [C14.280.067.845.787] 
Tachycardia, Atrioventricular Nodal Reentry [C14.280.067.845.787.249]
Tachycardia, Sinoatrial Nodal Reentry [C14.280.067.845.787.500]
Tachycardia, Supraventricular [C14.280.067.845.880] 
Tachycardia, Ectopic Atrial [C14.280.067.845.880.315]
Tachycardia, Ectopic Junctional [C14.280.067.845.880.320]
Tachycardia, Sinus [C14.280.067.845.880.845]
Tachycardia, Ventricular [C14.280.067.845.940] 
Accelerated Idioventricular Rhythm [C14.280.067.845.940.349]
Torsades de Pointes [C14.280.067.845.940.700]
Ventricular Fibrillation [C14.280.067.922]
Ventricular Flutter [C14.280.067.961]
Carcinoid Heart Disease [C14.280.104]
Cardiac Conduction System Disease [C14.280.123] 
Brugada Syndrome [C14.280.123.250]
Cardiac Complexes, Premature [C14.280.123.375] 
Atrial Premature Complexes [C14.280.123.375.250]
Ventricular Premature Complexes [C14.280.123.375.500]
Heart Block [C14.280.123.500] 
Adams-Stokes Syndrome [C14.280.123.500.137]
Atrioventricular Block [C14.280.123.500.230]
Bundle-Branch Block [C14.280.123.500.323]
Interatrial Block [C14.280.123.500.430]
Sick Sinus Syndrome [C14.280.123.500.536]
Sinoatrial Block [C14.280.123.500.750]
Long QT Syndrome [C14.280.123.625] 
Andersen Syndrome [C14.280.123.625.070]
Jervell-Lange Nielsen Syndrome [C14.280.123.625.440]
Romano-Ward Syndrome [C14.280.123.625.720]
Pre-Excitation Syndromes [C14.280.123.750] 
Lown-Ganong-Levine Syndrome [C14.280.123.750.560]
Pre-Excitation, Mahaim-Type [C14.280.123.750.770]
Wolff-Parkinson-White Syndrome [C14.280.123.750.977]
Tachycardia [C14.280.123.875] 
Tachycardia, Paroxysmal [C14.280.123.875.695]
Tachycardia, Reciprocating [C14.280.123.875.787] 
Tachycardia, Atrioventricular Nodal Reentry [C14.280.123.875.787.249]
Tachycardia, Sinoatrial Nodal Reentry [C14.280.123.875.787.500]
Tachycardia, Supraventricular [C14.280.123.875.880] 
Tachycardia, Ectopic Atrial [C14.280.123.875.880.315]
Tachycardia, Ectopic Junctional [C14.280.123.875.880.320]
Tachycardia, Sinus [C14.280.123.875.880.845]
Tachycardia, Ventricular [C14.280.123.875.940] 
Accelerated Idioventricular Rhythm [C14.280.123.875.940.349]
Torsades de Pointes [C14.280.123.875.940.700]
Cardiac Output, High [C14.280.142]
Cardiac Output, Low [C14.280.148]
Cardiac Tamponade [C14.280.155]
Cardiomegaly [C14.280.195] 
Cardiomyopathy, Dilated [C14.280.195.160]
Hypertrophy, Left Ventricular [C14.280.195.400]
Hypertrophy, Right Ventricular [C14.280.195.410]
Cardiomyopathies [C14.280.238] 
Arrhythmogenic Right Ventricular Dysplasia [C14.280.238.028]
Cardiomyopathy, Alcoholic [C14.280.238.057]
Cardiomyopathy, Dilated [C14.280.238.070]
Cardiomyopathy, Hypertrophic [C14.280.238.100] 
Cardiomyopathy, Hypertrophic, Familial [C14.280.238.100.500]
Cardiomyopathy, Restrictive [C14.280.238.160]
Chagas Cardiomyopathy [C14.280.238.190]
Diabetic Cardiomyopathies [C14.280.238.235]
Endocardial Fibroelastosis [C14.280.238.281] 
Isolated Noncompaction of the Ventricular Myocardium [C14.280.238.281.500]
Endomyocardial Fibrosis [C14.280.238.406]
Glycogen Storage Disease Type IIb [C14.280.238.458]
Kearns-Sayre Syndrome [C14.280.238.510]
Myocardial Reperfusion Injury [C14.280.238.615]
Myocarditis [C14.280.238.625]
Sarcoglycanopathies [C14.280.238.812]
Cardiotoxicity [C14.280.260]
Endocarditis [C14.280.282] 
Endocarditis, Bacterial [C14.280.282.407] 
Endocarditis, Subacute Bacterial [C14.280.282.407.407]
Endocarditis, Non-Infective [C14.280.282.703]
Heart Aneurysm [C14.280.358]
Heart Arrest [C14.280.383] 
Death, Sudden, Cardiac [C14.280.383.220] 
Karoshi Death [C14.280.383.220.500]
Out-of-Hospital Cardiac Arrest [C14.280.383.610]
Heart Defects, Congenital [C14.280.400] 
22q11 Deletion Syndrome [C14.280.400.044] 
DiGeorge Syndrome [C14.280.400.044.500]
Aortic Coarctation [C14.280.400.090]
Aortico-Ventricular Tunnel [C14.280.400.118]
Arrhythmogenic Right Ventricular Dysplasia [C14.280.400.145]
Barth Syndrome [C14.280.400.172]
Bicuspid Aortic Valve Disease [C14.280.400.186]
Cor Triatriatum [C14.280.400.200]
Coronary Vessel Anomalies [C14.280.400.210] 
Anomalous Left Coronary Artery [C14.280.400.210.125]
Bland White Garland Syndrome [C14.280.400.210.249]
Myocardial Bridging [C14.280.400.210.500]
Crisscross Heart [C14.280.400.220]
Dextrocardia [C14.280.400.280] 
Kartagener Syndrome [C14.280.400.280.500]
Ductus Arteriosus, Patent [C14.280.400.340]
Ebstein Anomaly [C14.280.400.395]
Eisenmenger Complex [C14.280.400.450]
Heart Septal Defects [C14.280.400.560] 
Aortopulmonary Septal Defect [C14.280.400.560.098] 
Truncus Arteriosus, Persistent [C14.280.400.560.098.500]
Endocardial Cushion Defects [C14.280.400.560.350]
Heart Septal Defects, Atrial [C14.280.400.560.375] 
Foramen Ovale, Patent [C14.280.400.560.375.258]
Lutembacher Syndrome [C14.280.400.560.375.518]
Heart Septal Defects, Ventricular [C14.280.400.560.540] 
Double Outlet Right Ventricle [C14.280.400.560.540.500]
Heterotaxy Syndrome [C14.280.400.592]
Hypoplastic Left Heart Syndrome [C14.280.400.625]
Isolated Noncompaction of the Ventricular Myocardium [C14.280.400.660]
LEOPARD Syndrome [C14.280.400.695]
Levocardia [C14.280.400.701]
Marfan Syndrome [C14.280.400.725]
Noonan Syndrome [C14.280.400.787]
Quadricuspid Aortic Valve [C14.280.400.818]
Tetralogy of Fallot [C14.280.400.849]
Transposition of Great Vessels [C14.280.400.915] 
Congenitally Corrected Transposition of the Great Arteries [C14.280.400.915.150]
Double Outlet Right Ventricle [C14.280.400.915.300]
Tricuspid Atresia [C14.280.400.920]
Trilogy of Fallot [C14.280.400.960]
Trisomy 13 Syndrome [C14.280.400.970]
Trisomy 18 Syndrome [C14.280.400.975]
Turner Syndrome [C14.280.400.980]
Univentricular Heart [C14.280.400.990]
Heart Failure [C14.280.434] 
Cardio-Renal Syndrome [C14.280.434.156]
Dyspnea, Paroxysmal [C14.280.434.313]
Edema, Cardiac [C14.280.434.482]
Heart Failure, Diastolic [C14.280.434.611]
Heart Failure, Systolic [C14.280.434.676]
Heart Neoplasms [C14.280.459] 
Cardiac Papillary Fibroelastoma [C14.280.459.250]
Carney Complex [C14.280.459.500]
Heart Rupture [C14.280.470] 
Heart Rupture, Post-Infarction [C14.280.470.475] 
Ventricular Septal Rupture [C14.280.470.475.900]
Heart Valve Diseases [C14.280.484] 
Aortic Valve Disease [C14.280.484.048] 
Aortic Valve Insufficiency [C14.280.484.048.500]
Aortic Valve Prolapse [C14.280.484.048.625]
Aortic Valve Stenosis [C14.280.484.048.750] 
Aortic Stenosis, Subvalvular [C14.280.484.048.750.070] 
Cardiomyopathy, Hypertrophic [C14.280.484.048.750.070.160] 
Cardiomyopathy, Hypertrophic, Familial [C14.280.484.048.750.070.160.500]
Discrete Subaortic Stenosis [C14.280.484.048.750.070.210]
Aortic Stenosis, Supravalvular [C14.280.484.048.750.535] 
Williams Syndrome [C14.280.484.048.750.535.960]
Bicuspid Aortic Valve Disease [C14.280.484.048.875]
Quadricuspid Aortic Valve [C14.280.484.048.937]
Heart Valve Prolapse [C14.280.484.400] 
Aortic Valve Prolapse [C14.280.484.400.100]
Mitral Valve Prolapse [C14.280.484.400.500]
Tricuspid Valve Prolapse [C14.280.484.400.875]
Mitral Valve Insufficiency [C14.280.484.461]
Mitral Valve Stenosis [C14.280.484.517]
Pulmonary Atresia [C14.280.484.640]
Pulmonary Valve Insufficiency [C14.280.484.660]
Pulmonary Valve Stenosis [C14.280.484.716] 
LEOPARD Syndrome [C14.280.484.716.525]
Pulmonary Subvalvular Stenosis [C14.280.484.716.762]
Tricuspid Atresia [C14.280.484.845]
Tricuspid Valve Insufficiency [C14.280.484.856]
Tricuspid Valve Stenosis [C14.280.484.911]
Myocardial Ischemia [C14.280.647] 
Acute Coronary Syndrome [C14.280.647.124]
Angina Pectoris [C14.280.647.187] 
Angina, Unstable [C14.280.647.187.150] 
Angina Pectoris, Variant [C14.280.647.187.150.150]
Angina, Stable [C14.280.647.187.362]
Microvascular Angina [C14.280.647.187.575]
Coronary Disease [C14.280.647.250] 
Coronary Aneurysm [C14.280.647.250.250]
Coronary Artery Disease [C14.280.647.250.260]
Coronary Occlusion [C14.280.647.250.272]
Coronary Stenosis [C14.280.647.250.285] 
Coronary Restenosis [C14.280.647.250.285.200]
Coronary Thrombosis [C14.280.647.250.290]
Coronary Vasospasm [C14.280.647.250.295]
Coronary-Subclavian Steal Syndrome [C14.280.647.250.647]
Kounis Syndrome [C14.280.647.375]
Myocardial Infarction [C14.280.647.500] 
Anterior Wall Myocardial Infarction [C14.280.647.500.093]
Inferior Wall Myocardial Infarction [C14.280.647.500.187]
MINOCA [C14.280.647.500.328]
Non-ST Elevated Myocardial Infarction [C14.280.647.500.469]
Shock, Cardiogenic [C14.280.647.500.750]
ST Elevation Myocardial Infarction [C14.280.647.500.875]
Myocardial Reperfusion Injury [C14.280.647.625]
Myocardial Stunning [C14.280.671]
Pericardial Effusion [C14.280.695]
Pericarditis [C14.280.720] 
Pericarditis, Constrictive [C14.280.720.595]
Pericarditis, Tuberculous [C14.280.720.801]
Pneumopericardium [C14.280.763]
Post-Cardiac Arrest Syndrome [C14.280.778]
Postpericardiotomy Syndrome [C14.280.793]
Pulmonary Heart Disease [C14.280.832]
Rheumatic Heart Disease [C14.280.874]
Ventricular Dysfunction [C14.280.945] 
Ventricular Dysfunction, Left [C14.280.945.900] 
Takotsubo Cardiomyopathy [C14.280.945.900.500]
Ventricular Dysfunction, Right [C14.280.945.910]
Ventricular Outflow Obstruction [C14.280.955] 
Aortic Valve Stenosis [C14.280.955.249] 
Aortic Stenosis, Subvalvular [C14.280.955.249.070] 
Discrete Subaortic Stenosis [C14.280.955.249.070.210]
Aortic Stenosis, Supravalvular [C14.280.955.249.535]
Pulmonary Valve Stenosis [C14.280.955.750] 
Pulmonary Subvalvular Stenosis [C14.280.955.750.762]
Pregnancy Complications, Cardiovascular [C14.583] 
Embolism, Amniotic Fluid [C14.583.404]
Vascular Diseases [C14.907] 
Aneurysm [C14.907.055] 
Aneurysm, Dissecting [C14.907.055.050] 
Carotid Artery, Internal, Dissection [C14.907.055.050.150]
Loeys-Dietz Syndrome [C14.907.055.050.362]
Vertebral Artery Dissection [C14.907.055.050.575]
Aneurysm, False [C14.907.055.090]
Aneurysm, Infected [C14.907.055.131]
Aneurysm, Ruptured [C14.907.055.185] 
Aortic Rupture [C14.907.055.185.125]
Aortic Aneurysm [C14.907.055.239] 
Aortic Aneurysm, Abdominal [C14.907.055.239.075]
Aortic Aneurysm, Thoracic [C14.907.055.239.125]
Aortic Rupture [C14.907.055.239.175]
Loeys-Dietz Syndrome [C14.907.055.239.587]
Coronary Aneurysm [C14.907.055.395]
Endoleak [C14.907.055.501]
Heart Aneurysm [C14.907.055.608]
Iliac Aneurysm [C14.907.055.625]
Intracranial Aneurysm [C14.907.055.635]
Microaneurysm [C14.907.055.817]
Retinal Arterial Macroaneurysm [C14.907.055.908]
Angiodysplasia [C14.907.075] 
Gastric Antral Vascular Ectasia [C14.907.075.280]
Angiomatosis [C14.907.077] 
Angiomatosis, Bacillary [C14.907.077.060]
Klippel-Trenaunay-Weber Syndrome [C14.907.077.410]
Sturge-Weber Syndrome [C14.907.077.850]
von Hippel-Lindau Disease [C14.907.077.925]
Angioedema [C14.907.079] 
Angioedemas, Hereditary [C14.907.079.500] 
Hereditary Angioedema Type III [C14.907.079.500.500]
Hereditary Angioedema Types I and II [C14.907.079.500.750]
Aortic Diseases [C14.907.109] 
Aortic Aneurysm [C14.907.109.139] 
Aortic Aneurysm, Abdominal [C14.907.109.139.075]
Aortic Aneurysm, Thoracic [C14.907.109.139.125]
Aortic Rupture [C14.907.109.139.175]
Loeys-Dietz Syndrome [C14.907.109.139.587]
Aortic Arch Syndromes [C14.907.109.239] 
Takayasu Arteritis [C14.907.109.239.650]
Vascular Ring [C14.907.109.239.825]
Aortitis [C14.907.109.320]
Leriche Syndrome [C14.907.109.661]
Arterial Occlusive Diseases [C14.907.137] 
Arteriosclerosis [C14.907.137.126] 
Arteriolosclerosis [C14.907.137.126.056]
Arteriosclerosis Obliterans [C14.907.137.126.114]
Atherosclerosis [C14.907.137.126.307] 
Peripheral Arterial Disease [C14.907.137.126.307.500] 
Chronic Limb-Threatening Ischemia [C14.907.137.126.307.500.500]
Coronary Artery Disease [C14.907.137.126.339]
Intracranial Arteriosclerosis [C14.907.137.126.372] 
Dementia, Vascular [C14.907.137.126.372.500]
Intermittent Claudication [C14.907.137.126.669]
Carotid Stenosis [C14.907.137.230]
Fibromuscular Dysplasia [C14.907.137.372]
Leriche Syndrome [C14.907.137.427]
Malignant Atrophic Papulosis [C14.907.137.520]
Median Arcuate Ligament Syndrome [C14.907.137.527]
Mesenteric Vascular Occlusion [C14.907.137.534]
Moyamoya Disease [C14.907.137.615]
Popliteal Artery Entrapment Syndrome [C14.907.137.671]
Renal Artery Obstruction [C14.907.137.727]
Retinal Artery Occlusion [C14.907.137.780] 
Susac Syndrome [C14.907.137.780.500]
Stenosis, Pulmonary Artery [C14.907.137.825]
Thromboangiitis Obliterans [C14.907.137.870]
Arteriovenous Malformations [C14.907.150] 
Arteriovenous Fistula [C14.907.150.125] 
Carotid-Cavernous Sinus Fistula [C14.907.150.125.500]
Intracranial Arteriovenous Malformations [C14.907.150.295] 
Vein of Galen Malformations [C14.907.150.295.500]
Capillary Leak Syndrome [C14.907.218]
Cerebrovascular Disorders [C14.907.253] 
Basal Ganglia Cerebrovascular Disease [C14.907.253.061] 
Basal Ganglia Hemorrhage [C14.907.253.061.200] 
Putaminal Hemorrhage [C14.907.253.061.200.500]
Brain Ischemia [C14.907.253.092] 
Brain Infarction [C14.907.253.092.477] 
Brain Stem Infarctions [C14.907.253.092.477.100] 
Lateral Medullary Syndrome [C14.907.253.092.477.100.500]
Cerebral Infarction [C14.907.253.092.477.200] 
CADASIL [C14.907.253.092.477.200.100]
Dementia, Multi-Infarct [C14.907.253.092.477.200.199]
Infarction, Anterior Cerebral Artery [C14.907.253.092.477.200.400]
Infarction, Middle Cerebral Artery [C14.907.253.092.477.200.450]
Infarction, Posterior Cerebral Artery [C14.907.253.092.477.200.475]
Hypoxia-Ischemia, Brain [C14.907.253.092.716]
Ischemic Attack, Transient [C14.907.253.092.836]
Vertebrobasilar Insufficiency [C14.907.253.092.956] 
Subclavian Steal Syndrome [C14.907.253.092.956.700]
Carotid Artery Diseases [C14.907.253.123] 
Carotid Artery Injuries [C14.907.253.123.345] 
Carotid Artery, Internal, Dissection [C14.907.253.123.345.300]
Carotid Artery Thrombosis [C14.907.253.123.355]
Carotid-Cavernous Sinus Fistula [C14.907.253.123.357]
Carotid Stenosis [C14.907.253.123.360]
Moyamoya Disease [C14.907.253.123.620]
Cerebral Small Vessel Diseases [C14.907.253.329] 
CADASIL [C14.907.253.329.249]
Cerebral Amyloid Angiopathy, Familial [C14.907.253.329.311]
Fabry Disease [C14.907.253.329.374]
MELAS Syndrome [C14.907.253.329.500]
Microscopic Polyangiitis [C14.907.253.329.600]
Stroke, Lacunar [C14.907.253.329.800]
Cerebrovascular Trauma [C14.907.253.535] 
Carotid Artery Injuries [C14.907.253.535.500] 
Carotid Artery, Internal, Dissection [C14.907.253.535.500.300]
Carotid-Cavernous Sinus Fistula [C14.907.253.535.500.350]
Subarachnoid Hemorrhage, Traumatic [C14.907.253.535.600]
Vertebral Artery Dissection [C14.907.253.535.800]
Intracranial Arterial Diseases [C14.907.253.560] 
Cerebral Arterial Diseases [C14.907.253.560.200] 
CADASIL [C14.907.253.560.200.175]
Cerebral Amyloid Angiopathy [C14.907.253.560.200.200] 
Cerebral Amyloid Angiopathy, Familial [C14.907.253.560.200.200.160]
Infarction, Anterior Cerebral Artery [C14.907.253.560.200.325]
Infarction, Middle Cerebral Artery [C14.907.253.560.200.387]
Infarction, Posterior Cerebral Artery [C14.907.253.560.200.418]
Moyamoya Disease [C14.907.253.560.200.737]
Intracranial Aneurysm [C14.907.253.560.300]
Intracranial Arteriosclerosis [C14.907.253.560.350] 
Dementia, Vascular [C14.907.253.560.350.500]
Intracranial Arteriovenous Malformations [C14.907.253.560.400] 
Vein of Galen Malformations [C14.907.253.560.400.500]
Intracranial Embolism and Thrombosis [C14.907.253.566] 
Carotid Artery Thrombosis [C14.907.253.566.206]
Intracranial Embolism [C14.907.253.566.300]
Intracranial Thrombosis [C14.907.253.566.350] 
Sinus Thrombosis, Intracranial [C14.907.253.566.350.500] 
Cavernous Sinus Thrombosis [C14.907.253.566.350.500.375]
Lateral Sinus Thrombosis [C14.907.253.566.350.500.562]
Sagittal Sinus Thrombosis [C14.907.253.566.350.500.750]
Intracranial Hemorrhages [C14.907.253.573] 
Cerebral Hemorrhage [C14.907.253.573.200] 
Basal Ganglia Hemorrhage [C14.907.253.573.200.150] 
Putaminal Hemorrhage [C14.907.253.573.200.150.500]
Cerebral Hemorrhage, Traumatic [C14.907.253.573.200.200]
Cerebral Intraventricular Hemorrhage [C14.907.253.573.200.600]
Intracranial Hemorrhage, Hypertensive [C14.907.253.573.350]
Intracranial Hemorrhage, Traumatic [C14.907.253.573.400] 
Brain Hemorrhage, Traumatic [C14.907.253.573.400.150] 
Brain Stem Hemorrhage, Traumatic [C14.907.253.573.400.150.200]
Cerebral Hemorrhage, Traumatic [C14.907.253.573.400.150.300]
Hematoma, Epidural, Cranial [C14.907.253.573.400.400]
Hematoma, Subdural [C14.907.253.573.400.450] 
Hematoma, Subdural, Acute [C14.907.253.573.400.450.050]
Hematoma, Subdural, Chronic [C14.907.253.573.400.450.120]
Hematoma, Subdural, Intracranial [C14.907.253.573.400.450.400]
Subarachnoid Hemorrhage, Traumatic [C14.907.253.573.400.700]
Pituitary Apoplexy [C14.907.253.573.600]
Subarachnoid Hemorrhage [C14.907.253.573.800] 
Subarachnoid Hemorrhage, Traumatic [C14.907.253.573.800.700]
Leukomalacia, Periventricular [C14.907.253.612]
Sneddon Syndrome [C14.907.253.774]
Stroke [C14.907.253.855] 
Brain Infarction [C14.907.253.855.200] 
Brain Stem Infarctions [C14.907.253.855.200.100] 
Lateral Medullary Syndrome [C14.907.253.855.200.100.500]
Cerebral Infarction [C14.907.253.855.200.200] 
CADASIL [C14.907.253.855.200.200.100]
Dementia, Multi-Infarct [C14.907.253.855.200.200.199]
Infarction, Anterior Cerebral Artery [C14.907.253.855.200.200.400]
Infarction, Middle Cerebral Artery [C14.907.253.855.200.200.450]
Infarction, Posterior Cerebral Artery [C14.907.253.855.200.200.475]
Hemorrhagic Stroke [C14.907.253.855.300]
Ischemic Stroke [C14.907.253.855.400] 
Embolic Stroke [C14.907.253.855.400.375]
Thrombotic Stroke [C14.907.253.855.400.750] 
Stroke, Lacunar [C14.907.253.855.400.750.500]
Vascular Depression [C14.907.253.896]
Vascular Headaches [C14.907.253.937]
Vasculitis, Central Nervous System [C14.907.253.946] 
AIDS Arteritis, Central Nervous System [C14.907.253.946.175]
Giant Cell Arteritis [C14.907.253.946.700]
Lupus Vasculitis, Central Nervous System [C14.907.253.946.850]
Vasospasm, Intracranial [C14.907.253.951]
Colitis, Ischemic [C14.907.286]
Compartment Syndromes [C14.907.303] 
Anterior Compartment Syndrome [C14.907.303.063]
Chronic Exertional Compartment Syndrome [C14.907.303.180]
Intra-Abdominal Hypertension [C14.907.303.297]
Ischemic Contracture [C14.907.303.531]
Diabetic Angiopathies [C14.907.320] 
Diabetic Foot [C14.907.320.191]
Diabetic Retinopathy [C14.907.320.382]
Embolism and Thrombosis [C14.907.355] 
Embolism [C14.907.355.350] 
Embolism, Air [C14.907.355.350.254]
Embolism, Amniotic Fluid [C14.907.355.350.354]
Embolism, Fat [C14.907.355.350.454] 
Embolism, Cholesterol [C14.907.355.350.454.500] 
Blue Toe Syndrome [C14.907.355.350.454.500.200]
Pulmonary Embolism [C14.907.355.350.700] 
Pulmonary Infarction [C14.907.355.350.700.500]
Thromboembolism [C14.907.355.590] 
Intracranial Embolism and Thrombosis [C14.907.355.590.213] 
Carotid Artery Thrombosis [C14.907.355.590.213.206]
Intracranial Embolism [C14.907.355.590.213.300]
Intracranial Thrombosis [C14.907.355.590.213.350] 
Sinus Thrombosis, Intracranial [C14.907.355.590.213.350.500] 
Cavernous Sinus Thrombosis [C14.907.355.590.213.350.500.375]
Lateral Sinus Thrombosis [C14.907.355.590.213.350.500.562]
Sagittal Sinus Thrombosis [C14.907.355.590.213.350.500.750]
Embolism, Paradoxical [C14.907.355.590.400]
Venous Thromboembolism [C14.907.355.590.700]
Thrombosis [C14.907.355.830] 
Coronary Thrombosis [C14.907.355.830.220]
Livedoid Vasculopathy [C14.907.355.830.573]
Thromboinflammation [C14.907.355.830.749]
Venous Thrombosis [C14.907.355.830.925] 
Budd-Chiari Syndrome [C14.907.355.830.925.275]
Postthrombotic Syndrome [C14.907.355.830.925.462]
Retinal Vein Occlusion [C14.907.355.830.925.650]
Thrombophlebitis [C14.907.355.830.925.770] 
Lemierre Syndrome [C14.907.355.830.925.770.500]
Upper Extremity Deep Vein Thrombosis [C14.907.355.830.925.885]
Hand-Arm Vibration Syndrome [C14.907.440]
Hemorrhoids [C14.907.449]
Hemostatic Disorders [C14.907.454] 
Cryoglobulinemia [C14.907.454.140]
Ehlers-Danlos Syndrome [C14.907.454.240]
Hemangioma, Cavernous [C14.907.454.385] 
Hemangioma, Cavernous, Central Nervous System [C14.907.454.385.500]
Multiple Myeloma [C14.907.454.460]
Pseudoxanthoma Elasticum [C14.907.454.530]
Purpura, Hyperglobulinemic [C14.907.454.550]
Scurvy [C14.907.454.800]
Shwartzman Phenomenon [C14.907.454.810]
Telangiectasia, Hereditary Hemorrhagic [C14.907.454.900]
Waldenstrom Macroglobulinemia [C14.907.454.960]
Hepatic Veno-Occlusive Disease [C14.907.460]
Hyperemia [C14.907.474]
Hypertension [C14.907.489] 
Essential Hypertension [C14.907.489.165]
Hypertension, Malignant [C14.907.489.330]
Hypertension, Pregnancy-Induced [C14.907.489.480]
Hypertension, Pulmonary [C14.907.489.556]
Hypertension, Renal [C14.907.489.631] 
Hypertension, Renovascular [C14.907.489.631.485]
Hypertensive Retinopathy [C14.907.489.815] 
Retinal Arterial Macroaneurysm [C14.907.489.815.500]
Masked Hypertension [C14.907.489.861]
White Coat Hypertension [C14.907.489.907]
Hypotension [C14.907.514] 
Hypotension, Orthostatic [C14.907.514.482]
Post-Exercise Hypotension [C14.907.514.611]
Shy-Drager Syndrome [C14.907.514.741]
Mesenteric Ischemia [C14.907.549]
Myocardial Ischemia [C14.907.585] 
Acute Coronary Syndrome [C14.907.585.124]
Angina Pectoris [C14.907.585.187] 
Angina, Unstable [C14.907.585.187.150] 
Angina Pectoris, Variant [C14.907.585.187.150.500]
Angina, Stable [C14.907.585.187.362]
Microvascular Angina [C14.907.585.187.575]
Coronary Disease [C14.907.585.250] 
Coronary Aneurysm [C14.907.585.250.250]
Coronary Artery Disease [C14.907.585.250.260]
Coronary Occlusion [C14.907.585.250.272]
Coronary Stenosis [C14.907.585.250.285] 
Coronary Restenosis [C14.907.585.250.285.200]
Coronary Thrombosis [C14.907.585.250.290]
Coronary Vasospasm [C14.907.585.250.295]
Coronary-Subclavian Steal Syndrome [C14.907.585.250.647]
Kounis Syndrome [C14.907.585.375]
Myocardial Infarction [C14.907.585.500] 
Anterior Wall Myocardial Infarction [C14.907.585.500.093]
Inferior Wall Myocardial Infarction [C14.907.585.500.187]
MINOCA [C14.907.585.500.422]
Non-ST Elevated Myocardial Infarction [C14.907.585.500.656]
Shock, Cardiogenic [C14.907.585.500.750]
ST Elevation Myocardial Infarction [C14.907.585.500.875]
Myocardial Reperfusion Injury [C14.907.585.625]
Optic Neuropathy, Ischemic [C14.907.601]
Peliosis Hepatis [C14.907.609]
Peripheral Vascular Diseases [C14.907.617] 
Blue Toe Syndrome [C14.907.617.249]
Erythromelalgia [C14.907.617.500]
Livedo Reticularis [C14.907.617.625]
May-Thurner Syndrome [C14.907.617.648]
Peripheral Arterial Disease [C14.907.617.671] 
Chronic Limb-Threatening Ischemia [C14.907.617.671.500]
Phlebitis [C14.907.617.718] 
Postphlebitic Syndrome [C14.907.617.718.760]
Thrombophlebitis [C14.907.617.718.788] 
Lemierre Syndrome [C14.907.617.718.788.500]
Raynaud Disease [C14.907.617.812] 
CREST Syndrome [C14.907.617.812.500]
Prehypertension [C14.907.653]
Pulmonary Veno-Occlusive Disease [C14.907.690]
Reperfusion Injury [C14.907.725] 
Myocardial Reperfusion Injury [C14.907.725.600]
Post-Cardiac Arrest Syndrome [C14.907.725.638]
Primary Graft Dysfunction [C14.907.725.675]
Retinal Vein Occlusion [C14.907.760]
Scimitar Syndrome [C14.907.780]
Spinal Cord Vascular Diseases [C14.907.790] 
Spinal Cord Ischemia [C14.907.790.550] 
Anterior Spinal Artery Syndrome [C14.907.790.550.100]
Splenic Infarction [C14.907.795]
Stenosis, Pulmonary Vein [C14.907.798]
Superior Vena Cava Syndrome [C14.907.800]
Telangiectasis [C14.907.823] 
Ataxia Telangiectasia [C14.907.823.213]
CREST Syndrome [C14.907.823.225]
Retinal Telangiectasis [C14.907.823.502]
Telangiectasia, Hereditary Hemorrhagic [C14.907.823.780]
Thoracic Outlet Syndrome [C14.907.863] 
Cervical Rib Syndrome [C14.907.863.200]
Varicocele [C14.907.903]
Varicose Veins [C14.907.927] 
Varicose Ulcer [C14.907.927.730]
Vascular Fistula [C14.907.933] 
Arterio-Arterial Fistula [C14.907.933.110] 
Bland White Garland Syndrome [C14.907.933.110.500]
Arteriovenous Fistula [C14.907.933.555] 
Carotid-Cavernous Sinus Fistula [C14.907.933.555.500]
Vascular Neoplasms [C14.907.936]
Vascular System Injuries [C14.907.937]
Vasculitis [C14.907.940] 
Aortitis [C14.907.940.080]
Arteritis [C14.907.940.090] 
AIDS Arteritis, Central Nervous System [C14.907.940.090.170]
Endarteritis [C14.907.940.090.340]
Giant Cell Arteritis [C14.907.940.090.530]
Polyarteritis Nodosa [C14.907.940.090.720]
Takayasu Arteritis [C14.907.940.090.800]
Behcet Syndrome [C14.907.940.100]
Cogan Syndrome [C14.907.940.320]
Malignant Atrophic Papulosis [C14.907.940.530]
Mucocutaneous Lymph Node Syndrome [C14.907.940.560]
Phlebitis [C14.907.940.740] 
Thrombophlebitis [C14.907.940.740.910] 
Lemierre Syndrome [C14.907.940.740.910.500]
IgA Vasculitis [C14.907.940.777]
Retinal Vasculitis [C14.907.940.815]
Shwartzman Phenomenon [C14.907.940.890]
Systemic Vasculitis [C14.907.940.897] 
Anti-Neutrophil Cytoplasmic Antibody-Associated Vasculitis [C14.907.940.897.249] 
Churg-Strauss Syndrome [C14.907.940.897.249.249]
Microscopic Polyangiitis [C14.907.940.897.249.500]
Granulomatosis with Polyangiitis [C14.907.940.897.249.750]
Polyarteritis Nodosa [C14.907.940.897.500]
Rheumatoid Vasculitis [C14.907.940.897.750]
Thromboangiitis Obliterans [C14.907.940.905]
Vasculitis, Central Nervous System [C14.907.940.907] 
AIDS Arteritis, Central Nervous System [C14.907.940.907.175]
Giant Cell Arteritis [C14.907.940.907.700]
Lupus Vasculitis, Central Nervous System [C14.907.940.907.850]
Vasculitis, Leukocytoclastic, Cutaneous [C14.907.940.910]
Vasoplegia [C14.907.946]
Venous Insufficiency [C14.907.952] 
Postphlebitic Syndrome [C14.907.952.760]
Postthrombotic Syndrome [C14.907.952.880]
 b) Nature of the invention.  The invention involves treating an adipose tissue or adipocyte cells with azelaic acid (or a pharmaceutically acceptable salt thereof), and measuring an activation level of olfactory receptor Olfr544. 
c) State of the prior art.  The art in the field of olfactory receptors recognizes ORs are classically recognized in the olfactory sensory neuron cilia located in the olfactory epithelium, and approximately 1,200 OR genes are present in mice and 400 in humans.  Activation of ORs in the nose triggers pathways that lead to recognition of and distinction between diverse volatile odorants in the environment.  ORs are also expressed in some nonolfactory tissues, having functions not associated with chemosensation. 
Olfr544 is known in mice; e.g., the prior art teaches Olfr544 activation in liver and adipose tissue (implying in adipocytes), which is responsive to the Olfr544 ligand, azelaic acid (see prior art rejections).  These findings have been made in mice.
However, the Examiner notes, that post-filing to the instant application, in 2019, no human orthologue of OLRF544 has been defined by phylogeny (Lee, p. 116, last paragraph); OLFR544 is known in adipocytes/adipose tissue of mouse, but no other species is recognized (see Table 1, 2: “azelaic acid has been approved as an anti-inflammatory topical agent for the treatment of rosacea and acne, but the target protein is unknown”; “*OLFR544 in mouse receptor; studies are underway to identify the target of azelaic acid in humans”; i.e., OLFR544 is unknown in human cells/tissues or other non-mouse species) (Lee et al.; “Therapeutic potential of ectopic olfactory and taste 
d) Level of one of ordinary skill.  The level of skill in the art is high; education typically involves a Ph.D or M.D. degree to study the type of Olfr544 activation in adipose tissues or adipocytes with azelaic acid.  However, because no Olfr544 was known for humans, the skill in the art is low with respect to extension of the method beyond the adipocytes disclosed and adipose tissue from mice on a high fat diet, which are disclosed.  There is low skill when applying the claimed method to other species of subjects, or to humans with any of the recited diseases/disease classes of claim 21.
e) Level of predictability in the art.  The art in the field of chemical therapy to activate OLFR544 receptors is only predictable in species for which this activation has been show for azelaic acid; the predictability outside of mouse adipose tissue and mouse adipocytes is low.
f) Amount of guidance presented by applicant.  Applicant presents evidence demonstrating activation of Olfr544 in mouse adipose tissue, for mice fed a high fat diet, and for 3T3-L1 (mouse) adipocytes when azelica acid is administered at high enough concentrations.
However, Applicant does not provide any discussion/guidance of how to activate Olfr544 in adipose tissue or adipocytes from humans or humans having any of the numerous diseases delineated in dependent claim 21, for which Olfr544 was unknown at the time the instant application was filed (as well as any of the priority dates claimed).

	Given the analysis of the above factors which the Courts have determined are critical in determining whether a claimed invention is enabled, it must be concluded that the skilled artisan would have needed to have practiced undue and excessive experimentation, with little guidance from applicants, in order to practice the claimed invention.
The Examiner notes that limiting the adipose tissue or adipocyte to mouse tissues/cells would correspond to enabled subject matter, and would overcome this rejection basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (Olfactory receptor 544 reduces adiposity by steering fuel preference toward fats”; 2017 Nov; J Clin Invest. 2017;127(11):4118-4123; https://doi.org/10.1172/JCI89344; cited in a prior Office action).
Wu teaches Olfr544 is highly expressed I the liver and adipose tissue of mice and regulates cellular energy metabolism and obesity.  Azelaic acid (AzA), an Olfr544 ligand, specifically induced PKA-dependent lipolysis in adipocytes and promoted fatty acid oxidation (FAO) and ketogenesis in liver, thus shifting the fuel preference to fats.  After 6 weeks of administration, mice fed a high-fat diet (HFD) exhibited a marked reduction in adiposity. AzA treatment induced expression of PPAR-α and genes required for FAO in the liver and induced the expression of PPAR-γ coactivator 1-α (Ppargc1a) and uncoupling protein-1 (Ucp1) genes in brown adipose tissue (BAT). Moreover, treatment with AzA increased insulin sensitivity and ketone body levels. This led to a reduction in the respiratory quotient and an increase in the FAO rate, as indicated by indirect calorimetry. AzA treatment had similar antiobesogenic effects in HFD-fed ob/ob mice. Importantly, AzA-associated metabolic changes were completely nd paragraph; Supplemental Figure 8C), reading on this subject matter.  
Increase of triglyceride hydrolysis in the liver (required by claim 2) is considered characteristic of the same method step.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Since triglycerides are elevated in a high-fat diet, these mice are construed to be subjects with hyperlipidemia, reading on the subject matter under examination in claim 21.

Applicant argues Wu is disqualified as a reference under 35 USC 102(a)(1), because it’s publication date, October 9, 2017, is after the Korean Application priority date, July 3, 2015.  This is not persuasive; the priority has not been established, because the claims lack enablement.
The Examiner notes, that should priority be established, by following the Examiner’s suggestion above, the following should also be noted regarding the foreign priority claim:
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthulakshmi et al. (“Gene expression profile of high-fat diet-fed C57BL/6J mice: in search of potential role of azelaic acid”; 2015 Jan 11; cited in a prior Office action).
Muthulakshmi teaches gene expression profile of high-fat diet-fed C57BL/6J mice (title).  High-fat diet (HFD) elevates circulatory fatty acids and influences glucose and fat metabolism.  Azelaic acid (AzA), a naturally occurring α,ω-dicarboxylic acid in wheat, rye, barley, oat seeds and sorghum, has been reported to exert antidiabetic effects in HFD-induced type 2 diabetes mellitus (T2DM) C57BL/6J mice. The present study was undertaken to identify the genes that are differentially modulated by treatment with AzA in HFD-fed mice. Mice were fed HFD for 10 weeks and subjected to intragastric administration of 80 mg/kg body weight (BW) of AzA daily along with HFD from 11 to 15 weeks. Lipid profile, adipokines and cytokines were examined in the plasma/liver of mice.
Table 3 reports the effect of AzA on lipid profile in the liver of normal and HFD-fed mice.  The TG (triglycerides, 32, last paragraph) were measured for NC, HFD inter alia, is recited as comprising the measuring step of claim 1; i.e., measuring reduced triglycerides in the liver is a species of measuring an activation level of Olfr544 in the liver).  
Increase of triglyceride hydrolysis in the liver (required by prior claim 2) would be characteristic of the same method step.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Regarding claim 21, the high levels of each of the lipids in HFD relative to NC (Table 3) demonstrates high-fat diet-fed C57BL/6J mice taught by Muthulakshmi are hyperlipidemic.
The teachings of Muthalakshmi were previously applied to the liver embodiment of the claims.  However, the claims have been amended to exclude measurement in the liver.  Accordingly, Muthalakshmi no longer anticipates the claims.

While Muthalakshmi focusses on gene measurements in the liver, and reduction of triglycerides in liver tissues, Mutalakshmi also discusses obesity and the accumulation of triglycerides.  Naturally, the skilled artisan would also have been interested in extending the findings in liver to adipose tissue and adipocytes.  Reduction of triglycerides in adipose tissue would also have been predicted, for a therapy being discussed for treatment of obesity (40, 2nd paragraph), rendering obvious this indirect measurement of Olfr544 (evidenced by dependent withdrawn claim 17), embodiment of the claims, from adipose tissue/adipocytes from the same HFD-fed mouse model, instead of liver.  The reason to extend this measurement would have been the demonstrated reduction in triglycerides when the mouse is treated with azelaic acid, reasonably expected to also occur in adipose tissues.
The apparent connection this reference makes between liver/adipose tissue and obesity reversal, as well as responses of resistin and TNF-α in both liver and adipose tissues to azelaic acid treatment provides a motivation for obviousness to try, by the indirect measurement of Olfr544 in adipose tissues, in order to potentially correlate reduced triglycerides in adipose tissue, parallel to that demonstrated for the liver. This would have been expected, when therapy for obesity is being discussed  An advantage of trying the same measurements in adipose tissue, instead of liver, would have been 

Applicant argues about an obviousness basis being improper.  However, the prior rejection was based on an alternative embodiment taught, no longer present in the claims.  The current obviousness basis addresses the motivation to modify Muthalakshimi to measure reduced triglycerides in adipose tissues/adipocytes rather than liver (which has an advantage of likely being achievable without sacrificing mice, a sacrifice needed for liver measurements). 
Applicant argues that measurement of reduced triglycerides does not satisfy the recited measuring an activation level of Olfr544.  The Examiner does not concur; dependent claim 17 is evidentiary that the indirect measurement of the effects of Olfr544 activation, namely reduced triglyceride levels, satisfies the recited Olfr544 measurement limitation of claim 1. “The measuring (“the” references measurement OF an activation level of the olfactory receptor Olfr 544, recited in claim 1) comprises measuring a reduced concentrations [sic] of triglycerides …”

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611